DETAILED ACTION
This Office action is in response to an amendment and/or arguments submitted on July 14, 2022.
Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on July 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,867,116 and No. 10,448,312 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see pg. 6, filed July 14, 2022, with respect to nonstatutory double patenting rejection of claims 1-20 have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method comprising: 
detecting a triggering event at an access point, wherein the triggering event comprises a communication between the access point and a user device; 
encapsulating, at the access point, within a layer 3 packet, a layer 2 frame comprising location information associated with the access point, wherein the layer 2 frame is encapsulated in the layer 3 packet using generic routing encapsulation; 
sending, based on the triggering event, the encapsulated location information to a routing device; and 
sending the location information to a management device, wherein the management device is configured to control an operation of one or more of the access point and the routing device based on the location information.
Hanks (RFC 1701: Generic Routing Encapsulation [GRE]) discloses that a generic routing encapsulation packet (a layer 3 packet, see abstract on pg. 1) can be used to encapsulate an ARP message (see “Current List of Protocol Types” on pg. 6). While an ARP message does not conform neatly within the OSI layer model and is considered to exist in between layer 2 and layer 3, it could be considered either a layer 2 frame or layer 3 packet. For example, ARP is used by IP layer (layer 3) to obtain MAC address (layer 2) of a destination device. But an ARP message is not transmitted in layer 3 and instead, is transmitted in layer 2 only (Ethernet frame containing ARP message, and such Ethernet frame is broadcasted to the network). Moreover, an ARP message is broadcasted (unlike an IP packet) and is only transmitted in layer 2, which indicates that an ARP message is a layer 2 frame.
However, Hanks discloses, in the abstract, that the RFC document (the Hanks reference) specifies a protocol for performing encapsulation of an arbitrary network layer protocol over another arbitrary network layer protocol. Therefore, Hanks, as a whole, cannot be used to teach encapsulating a layer 2 frame within a layer 3 (network layer) packet.
MikroTik (MikroTik - EoIP Tunnel Interface) discloses Ethernet over IP, which is a protocol that creates an Ethernet tunnel between two routers on top of an IP connection (see "Summary" section of MikroTik). In other words, an Ethernet frame is encapsulated by an IP packet so that all Ethernet traffic are bridged just as if there were a physical Ethernet interface and cable between two routers, even though the two routers are connected via an IP connection.
However, MikroTik does not disclose encapsulating, at the access point, within a layer 3 packet, a layer 2 frame comprising location information associated with the access point, wherein the layer 2 frame is encapsulated in the layer 3 packet using generic routing encapsulation.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-7 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claim 8, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method comprising: 
receiving, based on a triggering event, and in a layer 2 frame encapsulated in a layer 3 packet, location information associated with an access point an access point, wherein the layer 2 frame comprising the location information is encapsulated in the layer 3 packet using generic routing encapsulation; and 
sending the location information associated with the access point to a management device.
Hanks (RFC 1701: Generic Routing Encapsulation [GRE]) discloses that a generic routing encapsulation packet (a layer 3 packet, see abstract on pg. 1) can be used to encapsulate an ARP message (see “Current List of Protocol Types” on pg. 6). While an ARP message does not conform neatly within the OSI layer model and is considered to exist in between layer 2 and layer 3, it could be considered either a layer 2 frame or layer 3 packet. For example, ARP is used by IP layer (layer 3) to obtain MAC address (layer 2) of a destination device. But an ARP message is not transmitted in layer 3 and instead, is transmitted in layer 2 only (Ethernet frame containing ARP message, and such Ethernet frame is broadcasted to the network). Moreover, an ARP message is broadcasted (unlike an IP packet) and is only transmitted in layer 2, which indicates that an ARP message is a layer 2 frame.
However, Hanks discloses, in the abstract, that the RFC document (the Hanks reference) specifies a protocol for performing encapsulation of an arbitrary network layer protocol over another arbitrary network layer protocol. Therefore, Hanks, as a whole, cannot be used to teach encapsulating a layer 2 frame within a layer 3 (network layer) packet.
MikroTik (MikroTik - EoIP Tunnel Interface) discloses Ethernet over IP, which is a protocol that creates an Ethernet tunnel between two routers on top of an IP connection (see "Summary" section of MikroTik). In other words, an Ethernet frame is encapsulated by an IP packet so that all Ethernet traffic are bridged just as if there were a physical Ethernet interface and cable between two routers, even though the two routers are connected via an IP connection.
However, MikroTik does not disclose receiving, based on a triggering event, and in a layer 2 frame encapsulated in a layer 3 packet, location information associated with an access point an access point, wherein the layer 2 frame comprising the location information is encapsulated in the layer 3 packet using generic routing encapsulation.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 9-13 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claim 14, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method comprising: 
receiving, based on a first communication from a user device, at a routing device, first location information associated with a first access point; 
receiving, based on a second communication from the user device, at the routing device, second location information associated with a second access point, wherein the second location information is received in a layer 2 frame encapsulated in a layer 3 packet; and 
updating client location data associated with the user device based on the second location information.
Hanks (RFC 1701: Generic Routing Encapsulation [GRE]) discloses that a generic routing encapsulation packet (a layer 3 packet, see abstract on pg. 1) can be used to encapsulate an ARP message (see “Current List of Protocol Types” on pg. 6). While an ARP message does not conform neatly within the OSI layer model and is considered to exist in between layer 2 and layer 3, it could be considered either a layer 2 frame or layer 3 packet. For example, ARP is used by IP layer (layer 3) to obtain MAC address (layer 2) of a destination device. But an ARP message is not transmitted in layer 3 and instead, is transmitted in layer 2 only (Ethernet frame containing ARP message, and such Ethernet frame is broadcasted to the network). Moreover, an ARP message is broadcasted (unlike an IP packet) and is only transmitted in layer 2, which indicates that an ARP message is a layer 2 frame.
However, Hanks discloses, in the abstract, that the RFC document (the Hanks reference) specifies a protocol for performing encapsulation of an arbitrary network layer protocol over another arbitrary network layer protocol. Therefore, Hanks, as a whole, cannot be used to teach encapsulating a layer 2 frame within a layer 3 (network layer) packet.
MikroTik (MikroTik - EoIP Tunnel Interface) discloses Ethernet over IP, which is a protocol that creates an Ethernet tunnel between two routers on top of an IP connection (see "Summary" section of MikroTik). In other words, an Ethernet frame is encapsulated by an IP packet so that all Ethernet traffic are bridged just as if there were a physical Ethernet interface and cable between two routers, even though the two routers are connected via an IP connection.
However, MikroTik does not disclose receiving, based on a second communication from the user device, at the routing device, second location information associated with a second access point, wherein the second location information is received in a layer 2 frame encapsulated in a layer 3 packet.
Claims 15-20 are also allowed since they are depended upon allowed base claims as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474